DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13, 15-19 and 21-25 are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Perego et al., US 20100223426 A1, teaches a memory system in which the memory core organization changes with device width. The number of physical memory banks accessed reduces with device width, resulting in reduced power usage for relatively narrow memory configurations. Increasing the number of logic memory banks for narrow memory widths reduces the likelihood of bank conflicts, and consequently improves speed performance.
DeSimone et al., US 20180114564 A1, teaches an apparatus includes a receiver circuit and a data buffer. The receiver circuit may comprise a decision feedback equalizer (DFE). The data buffer circuit may be configured to initialize a condition of the receiver circuit in response to a control signal prior to reception of a command sequence associated with a directed access to a memory system. The control signal generally indicates detection of a non-consecutive clock associated with a start of the command sequence. The data buffer circuit may generate one or more tap enable signals configured to determine a number of clock cycles during which a contribution of one or more taps of the decision feedback equalizer (DFE) are delayed.
The prior art of record does not teach individually or in combination “configuring a second component coupled with a second channel for receiving the one or more commands from the host device based at least in part on a third quantity of pins of the second channel and a fourth quantity of cycles for the one or more commands of the second channel, the second component comprising a second receiver or a second decoder or both; and receiving a second command over the second channel based at least in part on configuring the second component” in conjunction with other limitations of claim 1, “a second receiver comprising a second plurality of pins configured to receive the one or more commands over a second channel; and a second decoder coupled with the second receiver and configured to decode the one or more commands received over the second channel, wherein the register is programmable to configure a width of the second channel based at least in part on the one or more commands received over the second channel, the register coupled with the second receiver and the second decoder” in conjunction with other limitations of claim 12, “configuring a second component coupled with a second channel for transmitting the one or more commands to the memory device based at least in part on a third quantity of pins of the second channel and a fourth quantity of cycles for the one or more commands of the second channel, the second component comprising a second driver or a second encoder or both; and transmitting a second command over the second channel based at least in part on configuring the second component” in conjunction with other limitations of claim 17, and “a second driver comprising a second plurality of pins configured to transmit the one or more commands over a second channel; and a second encoder coupled with the second driver and configured to encode the one or more commands transmitted over the second channel, wherein the register is programmable to configure a width of the second channel based at least in part on the one Page 6 of 9Application. No. 16/674,987PATENT Amendment dated March 24, 2022 Reply to Office Action dated December 24, 2021 or more commands transmitted over the second channel, the register coupled with the second driver and the second encoder” in conjunction with other limitations of claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187